PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/902,028
Filing Date: 30 Dec 2015
Appellant(s): Murray et al.



__________________
Paul Serbinowski
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 12, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 19, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4, 25-27, 29, and 30 are rejected under 35 USC 101

(2) Response to Argument
Appellant argues that the claimed invention is patent eligible because:
With respect to claim 1, the judicial exception is integrated into a practical application (improvement in blood pressure technology); and
With respect to claim 25, the judicial exception, when considered in combination with additional limitations (display utilizing different color LEDS), is further integrated into a practical application, i.e. improves patient health as it allows 

The Office respectfully disagrees.
Per step 1 of the 2-prong 101 analysis, the judicial exception is exhibited in the following limitations:

“...determining a pulse amplitude of each pulse to provide an envelope of oscillometric pressure data;
identifying a top of the envelope of oscillometric pressure data;
normalising the pulse amplitudes associated with the envelope of oscillometric pressure data;
computing and including a plurality of theoretical lower end points;
identifying data points leading up to the top of the envelope of oscillometric pressure data;
fitting said theoretical lower end points and said identified data points to a polynomial curve with smooth increasing and decreasing gradients;
calculating an error for at least some of empirical readings associated with the identified data points...”

These limitations amount to a mathematical calculation and/or mental process. As to the latter, a skilled artisan is able to observe a widely known oscillometric output and perform the recited steps using pen and paper.

Next and per step 2, we turn to the additional limitations:

From Independent Claim 1:

 “A sphygmomanometer and a quality indicator device, said quality indicator device including a microprocessor able to digitally capture and record pressure readings obtained from a manual sphygmomanometer and an automated said sphygmomanometer and operable to evaluate pressure data obtained from said sphygmomanometer, said quality indicator device including a display that shows a value 
expressing said quality result directly to said display;
wherein said display shows said quality result as a number or said display shows said quality result by comparing the error to one or more predetermined ranges to determined the quality of the data; and 
wherein the number quality result of said quality result by comparing the error with predetermined ranges shown on said display to a user of the quality indicator device, thereby improves patient health by leading to accepting the quality result as sufficient, retaking the oscillometric pressure data, ensuring medication is correct, or recognizing irregular heart beats.”


Independent Claim 25 mirrors claim 1 and adds specificity with regards to the display:

“...a display that includes a number of colored LED lights indicative of a quality result, wherein said colored LED lights of said display have different colors that represent different said quality results, including a color indicating a poorest quality result, a color indicating a best quality result and a color indicating a quality result between the poorest and best quality results...
expressing said quality result directly to said display by turning on at least one LED light in response to the quality of the result...” 

Here, the additional limitations do not integrate the judicial exception into a practical application because the additional limitations merely amount to pre-solution (data gathering) and post-solution activity (displaying the result of the mathematical calculation). Of note, sphygmomanometers (inflatable blood pressure cuffs, pressure sensor, etc.) are widely known in the art and are conventional as a means for obtaining oscillometric data. Appellant’s own published disclosure admits this:

[0004] Sphygmomanometers or blood pressure monitors are well known in the art. Typically they comprise an inflatable cuff, most commonly for positioning around a patient's upper arm at approximately heart height (although in some cases they can be positioned around a patient's wrist or finger), a pressure gauge or transducer for measuring cuff pressure readings and a mechanism for 

Furthermore, displaying the result of the mathematical calculation does not integrate the judicial exception into a practical application as this amounts to adding insignificant extra-solution activity to the judicial exception. See MPEP 2106.05(g).
	While claim 25 recites more specificity with regards to the display (utilizing different colored LED lights), the Office argues this still does not integrate the judicial exception into a practical application. This is because (and as set forth in Examiner’s recent Office action), utilizing colored LEDs to indicate quality of data (green means good, red means bad, etc.), is conventional. See Examiner’s most recent Office action for cited art demonstrating the conventional nature of utilizing colored LED lights in quality assessment of medical diagnostics (pg.7, Prior Art of Record).
	While the accompanying 312 Declaration is greatly appreciated, the Office argues that the claimed invention, when considered as an ordered combination, is not integrated into a practical application. Here, the purported improvement (alleged better way of determining quality of oscillometric pressure data) lies within the judicial exception itself. However, the Office reminds Appellant that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981).
	Also, the Office does not agree with Appellant’s reliance on McRO. In contrast to McRO, Appellant does not identify specific rules that act in the same way as the specific rules enabling the computer in McRO to generate the result of a sequence of animated characters. In other words, here, we have none of the claimed specificity of McRO, but only different mathematical concepts for improving determination of a quality of oscillometric pressure data, i.e., a non-invasive diagnosis, which itself is a mental observation. Accordingly, McRO does not apply here because the claimed invention does not constitute an improvement to the relevant technology.
	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PUYA AGAHI/Primary Examiner, Art Unit 3791  
                                                                                                                                                                                                      Conferees:

/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.